Exhibit 10.13


AMENDMENT NO. 2 TO
TERMINALLING, TRANSPORTATION AND
STORAGE SERVICES AGREEMENT
This AMENDMENT NO. 2 to the TERMINALLING, TRANSPORTATION AND STORAGE SERVICES
AGREEMENT (this “Amendment” and the agreement dated as of October 16, 2013, as
so amended, the “Agreement”), by and among Western Refining Company, L.P., a
Delaware limited partnership, and Western Refining Southwest, Inc., an Arizona
Corporation (collectively, “WNR”), on the one hand, and Western Refining
Terminals, LLC, a Delaware limited liability company (“WRT”), on the other hand,
is entered into by WNR and WRT as of July 1, 2016. In consideration of the
covenants and obligations contained herein, the Parties to this Agreement hereby
agree as set forth below. Capitalized terms used throughout this Amendment shall
have the meanings set forth in the Agreement, unless otherwise specifically
defined herein.
ARTICLE 1
AMENDMENTS
1.1    Amendment to Article 4. Article 4 of the Agreement is hereby amended to
add a new Section 4.6 that shall provide as follows:
4.6    Pipeline Transportation. WRT shall provide to WNR pipeline transportation
of up to 432,000 gallons per day of bio diesel at WRT’s El Paso, Texas terminal
via WRT’s newly constructed pipeline with an origin of the rail unloading
facilities at the El Paso, Texas terminal and a destination of a bio diesel tank
in the same terminal facility (the “BioDiesel Transportation Services”). WNR
shall pay WRT a monthly fee in the amount of $10,000 for the BioDiesel
Transportation Services which shall be subject to Section 7.2 of the Agreement.
ARTICLE 2
MISCELLANEOUS
2.1    Ratification of the Agreement. Except as otherwise provided in this
Amendment, all of the terms, representations, warranties, agreements, covenants
and other provisions of the Agreement are hereby ratified and confirmed and
shall continue to be in full force and effect in accordance with their
respective terms.
2.2    Entire Agreement: Supersedure. This Amendment, together with the
Agreement, contains the entire agreement among the Parties with respect to the
subject matter hereof and thereof and supersedes all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter. No understanding, representation, promise, agreement, inducement
or statement of intention, whether oral or written, has been made by either
Party which is not embodied in or superseded by this Amendment or the Agreement,
unless it is contained in a written amendment of the Agreement executed by the
Parties after the execution and delivery of this Amendment, and no Party shall
be bound by or liable for any alleged representation, promise, agreement,
inducement or statement of intention not set forth in this Amendment or the
Agreement.


1



--------------------------------------------------------------------------------




2.3    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
[SIGNATURE PAGES FOLLOW]






2



--------------------------------------------------------------------------------


Exhibit 10.13


IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
 
WESTERN REFINING COMPANY, L.P.


By: Western Refining GP, LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ MARK J. SMITH
 
Name:
Mark J. Smith
 
Title:
President - Refining and Marketing
 
Date:
        7/25/16
 
 
 
 
 
 
 
WESTERN REFINING SOUTHWEST, INC.
 
 
 
 
By:
/s/ MARK J. SMITH
 
Name:
Mark J. Smith
 
Title:
President - Refining and Marketing
 
Date:
        7/25/16
 
 
 
 
 
 
 
WESTERN REFINING TERMINALS, LLC
 
 
 
 
By:
/s/ JEFF A. STEVENS
 
Name:
Jeff A. Stevens
 
Title:
President and Chief Executive Officer
 
Date:
        7/25/16







Signature Page to Amendment No. 2 to
Terminalling, Transportation and Storage Services Agreement

